In a juvenile *644delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Orange County (Ludmerer, J.), entered January 24, 1994, which, upon a fact-finding order of the same court entered December 27, 1993, made upon the appellant’s admission, finding that the appellant had committed an act which, if committed by an adult, would have constituted the crime of assault in the second degree, adjudged him to be a juvenile delinquent and placed him with the Division for Youth for a period of 6 to 12 months. The appeal brings up for review the fact-finding order entered December 27, 1993.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Contrary to the appellant’s contention, Family Court Act § 321.3 (1) does not specifically require that the appellant signify his agreement before the court may consent to the entry of an admission. In any event, it is clear from the context of the court’s allocution that the appellant was fully advised of his constitutional and statutory rights and that he knowingly agreed to accept the plea agreement that was offered to him (see, Family Ct Act § 321.3; Boykin v Alabama, 395 US 238). It is also clear from the allocution that the appellant’s claim of self-defense was negated and that all of the elements of the crime of assault in the second degree were established (see, Penal Law § 120.05 [2]).
We have considered the appellant’s remaining contentions and find them to be without merit. Copertino, J. P., Pizzuto, Santucci and Joy, JJ., concur.